Exhibit 10.1

 

Execution Copy

 

MASTER AGREEMENT

 

THIS MASTER AGREEMENT (the “Master Agreement”), dated as of June 7, 2010, is
made by and among EMRISE Corporation, a Delaware corporation (“Parent”), EMRISE
Electronics Corporation, a New Jersey corporation and a subsidiary of Emrise
(“EEC”), CXR Larus Corporation, a Delaware corporation, Pascall Electronics
Limited, a United Kingdom company, XCEL Power Systems, Ltd., a United Kingdom
company, CXR Anderson Jacobson SAS, a company organized under French law (each
of CXR Larus Corporation, Pascall Electronics Limited, XCEL Power Systems, Ltd.,
and CXR Anderson Jacobson SAS is a direct or indirect subsidiary of Parent, is
referred to herein as “Subsidiary”, and are collectively referred to herein as
the “Subsidiaries”), Charles S. Brand, an individual (“Brand”), Thomas P. M.
Couse, an individual (“Couse”), Joanne Couse, an individual (“J. Couse” and,
together with Brand and Couse, the “Noteholders”), and Michael Gaffney, an
individual (“Gaffney”).

 

R E C I T A L S

 

A.            Parent, EEC, each of the Noteholders and Gaffney are each a party
to that certain Stock Purchase Agreement, dated as of May 23, 2008, as amended
by Amendment No. 1 to Stock Purchase Agreement dated as of August 20, 2008, and
by Amendment No. 2 to Stock Purchase Agreement dated as of November 20, 2009, by
and among EEC, each of the Noteholders and Gaffney (the “2008 Purchase
Agreement”).

 

B.            In connection with the 2008 Purchase Agreement, EEC issued a
Subordinated Contingent Secured Promissory Note (each a “Note” and collectively
the “Notes”) to each of the Noteholders and Gaffney on August 20, 2008 and such
Notes were amended by Amendment No. 1 to the Notes as of November 20, 2009.

 

C.            The Notes were secured by the assets (the “2008 Collateral”) of
Advanced Control Components, Inc. (“ACC”) pursuant to a Security Agreement dated
as of August 20, 2008 (the “2008 Security Agreement”), by and among EEC, ACC,
Brand as the Collateral Agent, each of the Noteholders and Gaffney.

 

D.            In connection with the 2008 Purchase Agreement and the Notes,
Parent provided a Continuing Guaranty, dated August 20, 2008 (the “Parent
Guaranty”), to the Noteholders and Gaffney.

 

E.             Pursuant to Sections 2.2(c) and 2.2(d)(ii) of the 2008 Purchase
Agreement, certain amounts are to be paid to a scheduled list of employees out
of the Deferred Purchase Price (the “Retention Payments”) as a bonus and
retention mechanism for such individuals.

 

F.             Shortly after execution of this Master Agreement, EEC anticipates
entering into a Stock Purchase Agreement (the “2010 Purchase Agreement”) with
Aeroflex Incorporated for the sale of the stock of ACC.  Subject to all of the
conditions and consideration set forth in this Master Agreement and a Security
Agreement, including the substitution of the 2010 Collateral as set forth
herein, the Noteholders and Gaffney are willing to approve the sale of the stock
of ACC under the 2010 Purchase Agreement and release the 2008 Collateral.

 

--------------------------------------------------------------------------------


 

G.            Based on the Parent Guaranty, each of the Subsidiaries will
benefit from the extension of the maturity of the Notes.  Because Parent will be
using a portion of the proceeds of the sale of ACC to substantially pay down the
senior credit facility, to which each of Parent and the Subsidiaries are
borrowers, and the Noteholders will approve of the sale of ACC as contemplated
by the 2010 Purchase Agreement and are willing to release their lien on the
assets of ACC to facilitate such sale because the assets of the Subsidiaries
will be pledged as substitute collateral, each of the Subsidiaries will benefit
from the transactions contemplated by this Master Agreement.

 

H.            EEC and each of the Noteholders desire to amend the Notes to
provide that (i) the Note held by Gaffney may be paid in full in cash on the
date of closing the transaction contemplated by the 2010 Purchase Agreement (the
“Closing Date”), notwithstanding the Notes of the Noteholders will not be paid
in full in cash at the same time, (ii) the Maturity Date will be extended to
June 30, 2013 (or such later date in 2013 that is three years from the Closing
Date), and (iii) certain other changes as set forth in the form of Amendment
No. 2 to the Notes substantially in the form attached to this Master Agreement.

 

I.              Parent is willing to issue, and Brand desires to accept, shares
of Common Stock of Parent as partial payment of the Note held by Brand.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the facts recited above, and the terms,
conditions and covenants contained in this Master Agreement, EEC, Parent, the
Subsidiaries, Brand, Couse, J. Couse and Gaffney agree as follows:

 


1.             APPROVAL OF SALE OF ACC.  EACH NOTEHOLDER AND GAFFNEY HEREBY
APPROVE OF THE TRANSACTION CONTEMPLATED BY THE 2010 PURCHASE AGREEMENT.


 


2.             PAYMENT OF PORTION OF NOTES AND USE OF CASH.  ON THE CLOSING
DATE, THE OUTSTANDING AMOUNT OF THE NOTES HELD BY THE NOTEHOLDERS WILL BE
REDUCED, IN THE AGGREGATE, BY $3,295,759.15 (THE “CLOSING PAYMENT AMOUNT”).  THE
ACTUAL CASH PAYMENT TO THE NOTEHOLDERS WILL BE EQUAL TO THE CLOSING PAYMENT
AMOUNT MINUS (A) $63,515.18, OR SUCH HIGHER AMOUNT THAT REPRESENTS ADDITIONAL
INTEREST IN THE EVENT THAT THE CLOSING DATE IS AFTER JUNE 30, 2010 (THE “GAFFNEY
PAYOFF AMOUNT”) TO BE PAID TO GAFFNEY AS PAYMENT IN FULL OF THE NOTE HELD BY
GAFFNEY, AND (B) $240,000, THE AGGREGATE AMOUNT OF THE RETENTION PAYMENTS TO BE
MADE BY PARENT TO THE INDIVIDUALS DESIGNATED IN THE 2008 PURCHASE AGREEMENT
PURSUANT TO SECTIONS 2.2(C) AND 2.2(D)(II) OF THE 2008 PURCHASE AGREEMENT (THE
“RETENTION BONUS RECIPIENTS”), PROVIDED THAT EACH RECIPIENT EXECUTES AND
DELIVERS A RELEASE AS REQUIRED BY THE CONFIDENTIAL EMPLOYEE RETENTION BONUS
AGREEMENTS SIGNED BY EACH RECIPIENT IN AUGUST 2008.  PARENT WILL PAY OR WILL
CAUSE TO BE PROMPTLY PAID TO THE RETENTION BONUS RECIPIENTS THE RETENTION
PAYMENTS UPON RECEIPT OF THE PROPERLY EXECUTED RELEASE.


 


3.             GAFFNEY PAID IN FULL.  ON THE CLOSING DATE, GAFFNEY WILL BE PAID
THE GAFFNEY PAYOFF AMOUNT AND GAFFNEY WILL PROVIDE TO EEC AND PARENT WRITTEN
CONFIRMATION THAT THE NOTE HELD BY GAFFNEY IS PAID IN FULL AND WILL RETURN THE
ORIGINAL NOTE TO EEC FOR CANCELLATION.

 

--------------------------------------------------------------------------------


 


4.             AMENDMENTS TO THE NOTES.  ON THE CLOSING DATE, EEC AND THE
NOTEHOLDERS WILL AMEND THE NOTES BY EXECUTING AND DELIVERING AN AMENDMENT NO. 2
TO SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE (“AMENDMENT NO. 2”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A AS IT MAY BE MODIFIED
PRIOR TO THE CLOSING DATE BY MUTUAL AGREEMENT OF THE PARTIES THERETO.


 


5.             SUBSTITUTION OF COLLATERAL.  ON THE CLOSING DATE, THE NOTEHOLDERS
AND GAFFNEY WILL RELEASE 2008 COLLATERAL AND THE 2008 SECURITY AGREEMENT WILL
TERMINATE, AND WILL EXECUTE AND DELIVER WHATEVER DOCUMENTS OR INSTRUMENTS ARE
REASONABLY REQUIRED BY EEC AND PARENT IN CONNECTION WITH THE RELEASE OF THE 2008
COLLATERAL.  ON THE CLOSING DATE, EACH OF THE SUBSIDIARIES WILL GRANT A
SUBORDINATED SECURITY INTEREST TO THE NOTEHOLDERS IN THE ASSETS OF THE
SUBSIDIARIES AS SUBSTITUTE COLLATERAL (THE “2010 COLLATERAL”) AS SET FORTH IN AN
AMENDED AND RESTATED SECURITY AGREEMENT (THE “2010 SECURITY AGREEMENT”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B AS IT MAY BE MODIFIED
PRIOR TO THE CLOSING DATE BY MUTUAL AGREEMENT OF THE PARTIES THERETO.


 


6.             SALE OF PARENT, EEC OR SUBSIDIARIES.  (A)  IN THE EVENT THAT
PARENT, EEC OR ANY OF THE SUBSIDIARIES OR ANY OF THE ASSETS OF THE SUBSIDIARIES
(OTHER THAN ASSETS OF THE SUBSIDIARIES SOLD IN THE ORDINARY COURSE OF BUSINESS)
IS PROPOSED TO BE SOLD, INCLUDING BY WAY OF STOCK SALE, MERGER OR OTHERWISE, THE
PARENT SHALL PROVIDE NOTICE TO EACH OF THE NOTEHOLDERS OF SUCH PROPOSED SALE
PROMPTLY AND TO THE EXTENT POSSIBLE AT LEAST THIRTY (30) DAYS PRIOR TO THE
CONSUMMATION THEREOF AND IN NO EVENT LESS THAN FOURTEEN (14) DAYS PRIOR TO SUCH
CONSUMMATION.


 


(B)           IN THE EVENT THAT PARENT DIRECTLY OR THROUGH A SUBSIDIARY RAISES
SUBSTANTIAL CAPITAL THROUGH A MERGER WITH AN ENTITY HAVING CASH ON HAND OR AN
EQUITY RAISE, THEN PARENT SHALL USE A PERCENTAGE OF THE NET PROCEEDS OF SUCH
CAPITAL RAISE TO PAY DOWN THE NOTES, SUCH PERCENTAGE TO BE MUTUALLY AGREED UPON
BY THE PARTIES.


 


7.             ACKNOWLEDGMENTS RELATED TO THE NOTES.  EACH OF EEC AND EACH
NOTEHOLDER ACKNOWLEDGES AND AGREES THAT


 


(A)           THAT THE SECOND DEFERRED PURCHASE PRICE PAYMENT IS IN THE AMOUNT
OF $1,724,833.95 AND THAT (I) SAID AMOUNT IS AND SHALL BE DEEMED EARNED BY THE
NOTEHOLDERS AND GAFFNEY, (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES SHALL
BE INCREASED TO INCLUDE THE AMOUNT OF THE SECOND DEFERRED PURCHASE PRICE PAYMENT
($1,724,833.95); AND (III) BY THE EXECUTION AND DELIVERY OF THIS MASTER
AGREEMENT BY THE PARTIES HERETO, THE 2008 PURCHASE AGREEMENT SHALL BE DEEMED
AMENDED AS PROVIDED IN THIS SECTION 7(A);


 


(B)           UPON PAYMENT OF THE CLOSING PAYMENT AMOUNT, THE INTEREST RATE
PAYABLE ON THE NOTES WILL BE THE PRIME RATE AS REPORTED IN THE WALL STREET
JOURNAL PLUS 1%, AND WILL NO LONGER BE DOUBLED, AS SET FORTH IN SECTION 1 OF THE
NOTE (AS AMENDED);


 


(C)           GAFFNEY WILL BE PAID IN FULL ON THE CLOSING DATE, AS SET FORTH IN
SECTION 3 ABOVE, NOTWITHSTANDING THE FACT THAT THE NOTES HELD BY THE NOTEHOLDERS
WILL NOT BE PAID IN THE SAME PROPORTIONAL AMOUNT; AND


 


(D)           ASSUMING THE CLOSING DATE OCCURS ON JUNE 30, 2010, THE CLOSING
PAYMENT AMOUNT WILL BE APPLIED AS FOLLOWS: $2,393,795.18 SHALL BE PAID TO BRAND,
$299,224.40

 

--------------------------------------------------------------------------------


 


SHALL BE PAID TO COUSE, $299,224.39 SHALL BE PAID TO J. COUSE AND $63,515.18
SHALL BE PAID TO GAFFNEY.  BRAND’S NOTE WILL ALSO BE REDUCED BY $450,000 IN
CONNECTION WITH RECEIPT OF THE SHARES (AS PROVIDED IN SECTION 8).  SUCH PAYMENTS
WILL BE APPLIED FIRST TO ALL ACCRUED AND UNPAID INTEREST AND THE BALANCE OF SUCH
PAYMENTS WILL BE APPLIED TO OUTSTANDING PRINCIPAL; AND THE REMAINING OUTSTANDING
PRINCIPAL BALANCE UNDER THE NOTES WILL BE $2,186,607.32 ON THE NOTE HELD BY
BRAND AND $329,575.92 ON THE NOTE HELD BY COUSE AND $329,575.91 ON THE NOTE HELD
BY J. COUSE.

 


8.             ISSUANCE OF STOCK AS PARTIAL PAYMENT OF NOTE HELD BY BRAND.  ON
THE CLOSING DATE, PARENT SHALL ISSUE TO CHARLES BRAND THAT NUMBER OF SHARES OF
ITS COMMON STOCK (THE “SHARES”) THAT EQUAL THE QUOTIENT OF $450,000 DIVIDED BY
115% OF THE VOLUME WEIGHTED AVERAGE PER SHARE PRICE FOR SUCH COMMON STOCK FOR
THE THREE DAYS CONSISTING OF THE DATE OF PUBLIC ANNOUNCEMENT OF THE 2010
PURCHASE AGREEMENT AND THE TWO TRADING DAYS IMMEDIATELY THEREAFTER, PURSUANT TO
THE TERMS AND CONDITIONS OF THE STOCK ISSUANCE AGREEMENT SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT C AS IT MAY BE MODIFIED PRIOR TO THE CLOSING
DATE BY MUTUAL AGREEMENT OF THE PARTIES THERETO.


 


9.             INCREASE IN LONG-TERM FEDERAL CAPITAL GAINS TAX RATE. 
SECTION 2.7 OF THE 2008 PURCHASE AGREEMENT PROVIDES, IN SUMMARY, THAT IF THERE
IS AN INCREASE IN THE FEDERAL LONG-TERM CAPITAL GAINS TAX RATE FROM THE THEN
CURRENT RATE OF 15% AFTER AUGUST 20, 2008, AND, AS A RESULT OF SUCH INCREASE, A
NOTEHOLDER IS REQUIRED TO PAY MORE FEDERAL LONG-TERM CAPITAL GAINS TAXES ON
GAINS RELATING TO PAYMENTS ON THE NOTES, EEC SHALL PAY TO SUCH NOTEHOLDER AN
AMOUNT EQUAL TO SUCH ADDITIONAL FEDERAL CAPITAL GAINS TAXES ACTUALLY PAID BY
SUCH NOTEHOLDER ATTRIBUTABLE TO THE CAPITAL GAINS TAX RATE INCREASE UP TO AND
INCLUDING A RATE OF 25%.  EEC HEREBY CONFIRMS THAT EEC IS OBLIGATED UNDER EACH
AND EVERY PROVISION OF SECTION 2.7 OF THE 2008 PURCHASE AGREEMENT UNTIL ALL
NOTES ARE PAID IN FULL, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
PAYMENT OF TAXES ON THE CAPITAL GAINS INCREASE PAYMENT (AS THAT TERM IS DEFINED
IN THE 2008 PURCHASE AGREEMENT).


 


10.           PARENT GUARANTY.  PARENT HEREBY CONFIRMS THAT IT HAS PROVIDED THE
PARENT GUARANTY AND IS AND WILL CONTINUE TO BE OBLIGATED UNDER THE PARENT
GUARANTY UNTIL ALL NOTES ARE PAID IN FULL.


 


11.           TAX.  EEC SHALL OBTAIN FROM BALLARD SPAHR, LLP ON OR BEFORE THE
CLOSING DATE, AN OPINION THAT MORE LIKELY THAN NOT THE MODIFICATIONS
CONTEMPLATED BY THE AMENDMENT NO. 2 AS SAME IS CONTEMPLATED AS OF JUNE 7, 2010 
(I) WILL NOT BE TREATED AS DISPOSITIONS OF THE NOTES BY THE HOLDERS THEREOF
WITHIN THE MEANING OF SECTION 453B OF THE INTERNAL REVENUE CODE OF 1986,
(II) WILL NOT TREATED AS PAYMENTS RECEIVED BY THE HOLDERS OF THE NOTES OF ANY
PORTION OF THE CONTRACT PRICE FOR PURPOSES OF DETERMINING THE RECOGNITION OF
GAIN FROM THE SALE OF THEIR STOCK TO EEC IN 2008 UNDER THE INSTALLMENT METHOD,
AND (III) WILL NOT PROHIBIT THE HOLDERS FROM ELIGIBILITY FOR REPORTING GAIN FROM
THE SALE OF THEIR STOCK TO EEC IN 2008 USING THE INSTALLMENT METHOD.  THE
OPINION FROM BALLARD SPAHR, LLP WILL NOT EXPRESS AN OPINION AS TO ANY OTHER
FEDERAL INCOME TAX CONSEQUENCE OF AMENDMENT NO. 2, INCLUDING THE EFFECT (IF ANY)
OF THE AMENDMENT NO. 2 ON THE COMPUTATION, RECOGNITION OR DEDUCTION OF ANY
AMOUNT DEEMED PAID OR ACCRUED AS INTEREST WITH RESPECT TO THE NOTES.  THE
OPINION OF BALLARD SPAHR ALSO WILL NOT EXPRESS AN OPINION AS TO THE FEDERAL
INCOME TAX CONSEQUENCES OF ANY OTHER TRANSACTION OR MATTER CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER AGREEMENT RELATING TO THIS TRANSACTION.

 

--------------------------------------------------------------------------------


 


12.           LEGAL COSTS.  EACH OF EEC AND THE NOTEHOLDERS WILL BE RESPONSIBLE
FOR THE PAYMENT OF ALL OF THEIR OWN LEGAL FEES AND COSTS ASSOCIATED WITH THIS
MASTER AGREEMENT, AMENDMENT NO. 2, THE SECURITY AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE 2010 PURCHASE AGREEMENT; PROVIDED, HOWEVER, THAT ON THE
CLOSING DATE EEC SHALL PAY THE LEGAL COSTS OF THE NOTEHOLDERS UP TO A MAXIMUM
FIFTEEN THOUSAND ($15,000); AND PROVIDED FURTHER THAT IF THE LEGAL FEES
ASSOCIATED WITH THE ISSUANCE BY BALLARD SPAHR OF A TAX OPINION TO EEC EXCEEDS
SEVEN THOUSAND, FIVE HUNDRED DOLLARS ($7,500), THEN NOTEHOLDERS WILL PAY THE
EXCESS AMOUNT ON THE CLOSING DATE.


 


13.           EFFECTIVENESS, CONSUMMATION AND TERMINATION.  THE EFFECTIVENESS OF
THIS MASTER AGREEMENT (EXCEPT FOR SECTION 1 OF THIS MASTER AGREEMENT WHICH WILL
BE EFFECTIVE AS OF THE DATE HEREOF) SHALL OCCUR ON THE CLOSING DATE, AND ALL
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, THE DELIVERY OF ALL
DOCUMENTS AND THE PAYMENT OF ALL SUMS WILL BE COMPLETED, ON THE CLOSING DATE
(EXCEPT FOR THE RETENTION PAYMENTS WHICH WILL OCCUR AS SOON AS PRACTICABLE AFTER
THE CLOSING DATE BASED ON NORMAL PAYROLL PRACTICES AND UPON RECEIPT OF THE
REQUIRED RELEASES).  IN THE EVENT THAT THE 2010 PURCHASE AGREEMENT IS TERMINATED
WITHOUT CONSUMMATION, THEN THIS MASTER AGREEMENT SHALL ALSO TERMINATE AND BE OF
NO FURTHER FORCE OR EFFECT.


 


14.           MUTUAL RELEASE.  IN CONSIDERATION OF THE TERMS, CONDITIONS, AND
COVENANTS IN THIS MASTER AGREEMENT, AS WELL AS THE INDEMNITY LETTERS PROVIDED BY
BRAND TO PARENT AND EEC, THE PARTIES HAVE AGREED THAT, ON THE CLOSING DATE, THE
PARTIES WILL MUTUALLY RELEASE EACH OTHER FROM CERTAIN LIABILITIES AND
OBLIGATIONS, AS SET FORTH IN THE MUTUAL RELEASE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT D AS IT MAY BE MODIFIED PRIOR TO THE CLOSING DATE BY
MUTUAL AGREEMENT OF THE PARTIES THERETO.  THERE WILL BE NO OFFSET OR CLAIM MADE
BY PARENT OR EEC RELATED TO THE INVENTORY-RELATED TAX LIABILITY AND ANY SUCH
CLAIM IS HEREBY RELEASED.  THERE WILL BE NO OFFSET OR CLAIM AGAINST ANY OF
THOMAS COUSE, JOANN COUSE OR MICHAEL GAFFNEY RELATED TO THE BOSSARD LOSSES (AS
DEFINED IN THAT CERTAIN INDEMNITY LETTER OF EVEN DATE HEREWITH RELATING THERETO)
AND ANY SUCH CLAIM AGAINST SUCH INDIVIDUALS IS HEREBY RELEASED.  THERE WILL BE
NO OFFSET OR CLAIM AGAINST MICHAEL GAFFNEY RELATED TO THE IC LOSSES (AS DEFINED
IN THAT CERTAIN INDEMNITY LETTER OF EVEN DATE HEREWITH RELATING THERETO) AND ANY
SUCH CLAIM AGAINST SUCH INDIVIDUAL IS HEREBY RELEASED.


 


15.           NO FURTHER CHANGES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS MASTER
AGREEMENT OR THE AMENDMENT NO. 2, NO FURTHER CHANGES SHALL BE MADE TO THE NOTES,
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


16.           COUNTERPARTS.  THIS MASTER AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE ENFORCEABLE, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS MASTER AGREEMENT
EFFECTIVE AS OF THE DATE FIRST SET FORTH ABOVE.

 

 

EEC:

EMRISE ELECTRONICS CORPORATION, a New Jersey corporation

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Carmine T. Oliva,

 

 

Chief Executive Officer

 

 

 

 

COUSE:

/s/ Thomas P.M. Couse

 

THOMAS P. M. COUSE

 

 

 

 

J. COUSE:

/s/ Joanne Couse

 

JOANNE COUSE

 

 

 

 

GAFFNEY:

/s/ Michael Gaffney

 

MICHAEL GAFFNEY

 

 

 

 

BRAND:

/s/ Charles S. Brand

 

CHARLES S. BRAND

 

 

PARENT:

EMRISE CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Carmine T. Oliva,

 

 

Chief Executive Officer

 

 

SUBSIDIARIES

CXR LARUS CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

PASCALL ELECTRONICS LIMITED,

 

a United Kingdom company

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

Director

 

 

 

XCEL POWER SYSTEMS, LTD.,

 

a United Kingdom company

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

Director

 

 

 

CXR ANDERSON JACOBSON SAS,

 

a company formed under the laws of France

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

President

 

--------------------------------------------------------------------------------

 